      20-10032-shl     Doc 4    Filed 01/08/20   Entered 01/08/20 01:48:35    Main Document
                                                 Pg 1 of 3
UNITEDSTATESBANKRUPTCYCOURT
SOUTHERNDISTRICTOF NEW YORK
------------------------------------------------------------X
lNRE:                                                            CHAPTER11

        LOTUSRESEARCH,INC,                                       CASE NO.

                                 DEBTOR
 ------------------------------------------------------------X
 DECLARATION PURSUANT TO LOCAL
 BANKRUPTCY RULE 1007-2

         Leonard Pimentel, CEO, President and Majority Shareholder of the above Debtor

  declares as follows pursuant to 28 U.S.C. 1746:

      1. I am the Chief Executive Officer and majority shareholder of Lotus Research, Inc. (the

  "Debtor and/or Debtor-in-Possession") herein. I am knowledgeable and familiar with the

  Debtor's day-to-day operations, business and financial affairs, books and records, and the

  circumstances leading to the commencement of this chapter 11 case.

      2. The Debtor is a Corporation incorporated under the laws of Delaware since 2014.

      3. The Debtor offers innovative solutions in video streaming and has been focused on the

 development of a state of the art mobile app with 4K streaming technology. For the past several

 years the Debtor has been focused on the launch of a computer/mobile app that provides for

 superior streaming technology with the ability to monetize social media content on an international

 level. Unfortunately, the actions of certain parties derailed the Debtor's ultimate launch of the app

 and ultimately led to the Debtor's need to file this bankruptcy petition.

    4. The Debtor's bankruptcy filing is the result of a number of issues, including the Debtor's

inability to raise capital given certain business disruptions and the Debtor's inability to make

payments on existing d_ebts. The Debtor's bankruptcy filing was also ne~essary to prevent the

loss of data maintained by certain creditor's, the need to have a centralized forumfor the Debtor
  20-10032-shl     Doc 4    Filed 01/08/20    Entered 01/08/20 01:48:35     Main Document
                                              Pg 2 of 3



to addressexistingclaims,and the need for the Debtorto have a centralizedforumto pursuea

valuable causes of action against certain third parties.

    5.   The Debtor seeks time to file a plan of reorganization that will allow the Debtor to pay

 Creditors, recoup certain monies for the bankruptcy estate, and to ultimately be able to proceed

 with the launch its product.

     6. The holders of the largest unsecured claims are:

          Creditor                                         Approximate Claim Amount
          Amazon Web Services                              $245,000
          Latham & Watkins                                 $150,000
          David Shlansky Law                               $20,000
          Mei Pang                                         $140,000
          Sigma Software                                   $194,000


      7. The Debtor's largest secured claim are as follows:

         The Debtor does not have any secured claims.

      8. The Debtor has approximately 78 shareholders and has issued approximately 33,806,249

         shares of common stock and 4,621,334 shares of preferred stock.

     9. Summary of Assets and Liabilities:

                    A. ASSETS

     Assets                       Value (Approx)
     Various Legal Causes of      $2 Million+
     Action
     Trade Secrets                Unknown
     Streaming Technology         Unknown
     Not Assigned patents         Unknown
     pending
     Not Assigned Trademark       Unknown
     Pending




                                                   2
       20-10032-shl                                                             Doc 4                                                                 Filed 01/08/20                                                                  Entered 01/08/20 01:48:35                                                                                               Main Document
                                                                                                                                                                                                                                      Pg 3 of 3



                                                          B. Liabilities:
                                 ·--·- ----·""'··---- -·- - ---                                                                                                                                                   ---·-·----- ·~--...·--·--"---.....- ·-. - ·- - - -~•-                                                ·"• --· ·-· - -- -
                                                                                                                                                                                                                                                                                                                    '"""-                         '



     Cn\ditor                                                                                                                                                         Approximate Claim Amount
                                                                                                                                                                                                                                                                                                                                                 I
·-
     Amazon \Vcb Services                                                                                                                                             $245!000
     Latham & \Vatkins                                                                                                                                                $150,000
     David Shlansky Law                                                                                                                                               $20,000
     Mei Pang                                                                                                                                                         $140,000
     Sigma Software                                                                                                                                                   $194.000
     David Schwartz                                                                                                                                                   TBD
     Yulia Chensokova                                                                                                                                                 TBD

      l 0. The Debtor's Mailing Address is 535 Mission Street, FL 14, San Francisco, CA. The

         Debtor previously maintained its headquarters in New York City.

      11. The Debtor's books and records are in the possession of David Tunstall, 200 Broadway~
          3rd FL, New York, NY

       12. The following legal actions are·pending:

Supreme Coun of the State of New Yark , Kings County,'.In~ex No. _524718/2017 NFA ·Group, / · · / :'--~--
                                                                                                       .. ·
lnc. D/B/A/ BuyDR.M v. LotusResearch (Plaintiff has an app¢al.pending) '    . .     .     .. ·. L . ' '
                                                                                                                                                                                                                                                                                                                                                                                                                                             :,~ .           ,.        : ·... ; ..

Sigma Software, Inc. v~Lotus Research, Inc., Supre~1e co·urt Sta~e ofNe\v York,~Ne~{Y.ork.:>·.·,_·.,·. .                                                                                                                                                                                                                                                                                                                                                                                   ;:i:.\/
C;unty, Case Number: 650971/2019 (Supp1eme11ta    ·ry·P.roceed·ing) o,enforce Juc;lgrne
                                                                                   :11t)
                                                                                      .·/. \/ ::_'
                                                                                                ·__·.:.-:_J
                                                                                                         . ..
                                                                                                                         •                                                                                              ' •                   •     •                                      •       , ,               •.,   '   '. ,   ' ,•       • ,   •   , ,~    • ,: ,.• •   •,•, ,:• ', ,' • •.• • •.   ... .I •,•   , '•       ; '                ] .    1            ~   I ,.   (,
                                                                                                                                                                                                                                                                                                                                             j                                                     '                     • •                     ;._   ..      .........         ..




     13. At this time none .of the assets ofthe Debt~r are iri:ihe;poss~  ~s1on 'od~~~~dy      ;9t~y ,:                                                                                                                                                                                                                                                                                                                                                :°//·\\
                                                                                                                                                                                                                                                                                                                                                                                                                                                           .::.
                                                                                                                                                                                                                                                                                                                                                                                                                                                            \..
custodian,  public officer, pledge, ·assignee ofr~nts; orse:c_
                                                             ured·c~~q ,it9~i::ck•.·#&e
                                                                                      .~t/ot.:a..f:iY.-
                                                                                                    ·su~h>··,, ··
entity.            ·                       ·    ·    ·       · · · ,.. - ·,··:· · .: ·: ....··  ' · '.:~·.=·:;·:.·,

                                                                                                                                                                                                                                                                          . . .·                                                                                                                                  '.:_\;:,/_
                                                                                                                                                                                                                                                                                                                                                                                                                          I t:C··                                          1
Dated:           JtJ-wY.:,~ewJersey
              {,vt?                                                                                                                                                                                                                                                                               ,: ·   1• '



                                                                                                                                                                                                                                                                                                .',.·,~ :,<
                                                                                                                                                                                                                                                                                           ·:.._,,
                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                            ...,   ':, .



              Jan 6 ..2020                                                                                                                            · ··                                                                            '.             ,              . .._, ·.. ·.




                                                                                                                                                                                           :·'




                                                                                                                                                                                                              .                                                                            .
                                                                                                                                                                                              : • ,':   ' .       ' .         •• •    • •   -·.   ~- ••• - • •   • • '1   · , __....   ~   \ ••




                                                                                                                                                                                                                              .      (, ·. . .


                  I        •,,
                                 .   . . ..                   .         .            ~            .
                                                              •   ••I

                                                                        ••       •       • ,          ••        •    f
                                                                                                                                 ·•   ..          ·
              '   . ...~ . .
                                                                                                                     .           ·.               :          .'
                                                                                                                                                                                     ,.        .              .                   .
         .   ·.       ~          . ·,. '
                                      •    •   :
                                                   ....
                                                    ~     •
                                                                  '.-
                                                                   .1       •
                                                                                ' •.. . .·....
                                                                                 , \          •   •        :'       ~?.~.':.          .-               .·.·.·· :·_
                                                                                                                                                                 ,· : . ·,.; .:-; .. •. _...;.:.,.'·._··.·.
                                                                                                                                                                                                        .·:..·.·.--
                                                                                                                                                                                                                .? ...:•·.:.., ,



                                                                  <:.>·.
                                                                      '.\_;
                                                                         ..:><
                      .>    :                                      •                     •,                                  •             •- '       ·· :        !   '




                                                                                                                                                                                                                                                                                                                                                                                                                                <'· , .:   .•· ·.•     :,   I ·' ,..,~ '
